United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1256
                                   ___________

Stiletto Carlucci Luciano, also known   *
as Staccato Vince Valentino Blakeley,   *
also known as Gucci,                    *
                                        *
             Appellant,                 * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Walter Sass, Lt.; Craig Oseland,        *      [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: February 2, 1998

                               Filed: February 6, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.


    Stiletto Carlucci Luciano appeals from the district court&s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having reviewed the record and



      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
the submissions on appeal, we conclude that the judgment of the district court was
correct and that an extended opinion is not warranted. Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-